This is an appeal by the employer and insurance carrier from an award made by the Workmen’s Compensation Board for 5 5/6 weeks disability compensation covering the period from July 10, 1945, to August 20, 1945. Claimant, while carrying a heavy bundle of shingles sustained accidental injuries which caused the disability and which were the natural and unavoidable result of the accident. The board found that the accidental injuries arose out of and in the course of his employment. The evidence sustains the finding of the board. Award affirmed, with costs to the Workmen’s Compensation Board. Hill, P. J., Heffernan, Foster and Russell, JJ., concur; Brewster, J., taking no part.